ANDERSON, J.
— The sheriff had not held the petitioner an unreasonable time; for, so far as the record shows, he may have applied for the writ immediately after surrendering himself. It is insisted, however, that the sheriff Avas holding him for the purpose of delivering him to the hard-labor contractor, and that the contract under Avhich petitioner Avas to be received was invalid. Conceding, without deciding, that the contract can be questioned AA-hile the petitioner was in the hands of the sheriff, and that he did not have to wait until he reached the custody of the contractors, we are of the opinion that the contract Avas not subject to the infirmities suggested in brief of counsel. The contract provides that the convicts are to “work and labor in mining in and around the works and mines of the Sloss-Sheffield Company * * in the counties of Jefferson and Walker in the state of Alabama,” and is sufficiently definite as to place and kind of labor. — Fuller v. State, 97 Ala. 27, 12 South. 392. In the case of Salter v. State, 117 Ala. 135, 23 South. 141, the contract was condemned because it required the defendant to work “elsewhere as they may direct,” thus being indefinite as to place.
The order appealed from is affirmed.
Tyson, C. J., and Simpson and Denson, JJ„ concur.